DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/12/2022.

Specification
4. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:
APPARATUS AND METHOD FOR PROVIDING CONTENT WITH MULTIPLANE IMAGE TRANSCODING INCLUDES USER HISTORY OF CONFIDENCE.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent 11,330,252B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.
Table 1: illustrates the conflicting claim pairs:
17/718370   
1
2
3
4
5,6,7
8
9
10
11
12
13
14
15
16
17
18
19
20
US11330252B2
1
2
3
4
5
6
1
8
9
10
11
12
13
14
15
16
17
18


Table 2: Comparison of claims in instant application 17/718370  vs. claims in US11330252B2.
17/718370   
US11330252B2
1. A device, comprising:
     a processing system including a processor; and
     a memory that stores executable instructions that, when executed by the
processing system, facilitate performance of operations, the operations comprising:






     obtaining viewpoint information associated with a 

     processing the viewpoint information to generate a predicted viewpoint associated
with a 

     defining a window about the predicted viewpoint;
     modifying a size or a dimension of the window based on 

     generating a representation of the second portion of the volumetric video based on the predicted viewpoint and the modified window, wherein the representation comprises a first multiplane image (MPI) representation of the 


     providing the representation of the second portion of the volumetric video to the
communication device.

1. A device, comprising:
     a processing system including a processor; and
     a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
     identifying a first portion of a volumetric video to be provided to a communication device;
     obtaining a first representation of the first portion of the volumetric video based on the identifying;
     obtaining viewpoint information associated with a second portion of the volumetric video from the communication device;
     processing the viewpoint information to generate a predicted viewpoint associated with the first portion of the volumetric video;
     defining a window about the predicted viewpoint;
     modifying a size or a dimension of the window based on a first computation capacity of the device, a second computation capacity of the communication device, or a combination thereof, resulting in a modified window;
     generating a second representation of the first portion of the volumetric video based on the predicted viewpoint and the modified window, wherein the second representation comprises a first multiplane image (MPI) representation of a first part of the first portion of the volumetric video; and
     providing the second representation of the first portion of the volumetric video to the communication device.
7. The device of claim 1, wherein the modifying is further based on a history of a user associated with the communication device, a network condition, or a combination thereof.
2. The device of claim 1, wherein the communication device is a mobile device.
2. The device of claim 1, wherein the communication device is a mobile device.
3. The device of claim 2, wherein the device is an edge device of a network, and wherein the providing of the representation of the second portion of the volumetric video to the communication device occurs over the network.
3. The device of claim 2, wherein the device is an edge device of a network, and wherein the providing of the second representation of the first portion of the volumetric video to the communication device occurs over the network.
4. The device of claim 1, wherein the second portion of the volumetric video occurs
subsequent to the first portion of the volumetric video in a playback of the volumetric video at the communication device.
4. The device of claim 1, wherein the first portion of the volumetric video occurs subsequent to the second portion of the volumetric video in a playback of the volumetric video at the communication device.
5. The device of claim 1, wherein the viewpoint information comprises:
     a coordinate in three-dimensional space associated with a viewing direction in
relation to the first portion of the volumetric video.
6. The device of claim 1, wherein the viewpoint information comprises:
     a size, a dimension, or a combination thereof, of a viewport associated with the
communication device.
7. The device of claim 1, wherein the viewpoint information comprises:
     a timestamp associated with a playback of the volumetric video.
5. The device of claim 1, wherein the viewpoint information comprises:
     a coordinate in three-dimensional space associated with a viewing direction in relation to the second portion of the volumetric video,



     a size, a dimension, or a combination thereof, of a viewport associated with the communication device, and


     a timestamp associated with a playback of the volumetric video.
8. The device of claim 1, wherein the operations further comprise:
     obtaining a representation of the first portion of the volumetric video, wherein the
representation of the first portion of the volumetric video comprises a point cloud
representation, a mesh representation, or a combination thereof.
6. The device of claim 1, wherein the first representation of the first portion of the volumetric video comprises a point cloud representation, a mesh representation, or a combination thereof.
9. The device of claim 8, wherein the obtaining of the representation of the first
portion of the volumetric video is based on an identification that the first portion of the
volumetric video is to be provided to the communication device.
1. A device, comprising:
…
     identifying a first portion of a volumetric video to be provided to a communication device;
     obtaining a first representation of the first portion of the volumetric video based on the identifying;
10. The device of claim 1, wherein the processing of the viewpoint information
comprises applying the viewpoint information to a machine learning model to generate the predicted viewpoint.
8. The device of claim 1, wherein the processing of the viewpoint information comprises applying the viewpoint information to a machine learning model to generate the predicted viewpoint.

11. The device of claim 1, wherein the operations further comprise:
     encoding the representation of the second portion of the volumetric video, resulting in an encoded representation,
     wherein the providing of the representation of the second portion of the volumetric video to the communication device comprises providing the encoded representation to the communication device.
9. The device of claim 1, wherein the operations further comprise:
     encoding the second representation of the first portion of the volumetric video, resulting in an encoded second representation,
     wherein the providing of the second representation of the first portion of the volumetric video to the communication device comprises providing the encoded second representation to the communication device.
12. The device of claim 1, wherein the representation of the second portion of the
volumetric video comprises a first part and a second part, and wherein a virtual object of
the second part is configured to be overlaid on the first part.
10. The device of claim 1, wherein the second representation comprises a second MPI representation of a second part of the first portion of the volumetric video, and wherein the second part comprises a virtual object that is configured to be overlaid on the first part.
13. The device of claim 1, wherein the representation of the second portion of the
volumetric video comprises a second MPI representation of the second portion of the
volumetric video, wherein the first MPI representation comprises first data associated with a first resolution version of the second portion of the volumetric video, wherein the second MPI representation comprises second data associated with a second resolution version of the second portion of the volumetric video, and wherein the second resolution version is different from the first resolution version.
11. The device of claim 1, wherein the second representation comprises a second MPI representation of the first portion of the volumetric video, wherein the first MPI representation comprises first data associated with a first resolution version of the first portion of the volumetric video, wherein the second MPI representation comprises second data associated with a second resolution version of the first portion of the volumetric video, and wherein the second resolution version is different from the first resolution version.
14. The device of claim 1, wherein the representation of the second portion of the
volumetric video is commercial-free, and wherein the generating of the representation of the second portion of the volumetric video is further based on a determination that a user of the communication device is subscribed to a service.
12. The device of claim 1, wherein the second representation of the first portion of the volumetric video is commercial-free, and wherein the generating of the second representation of the first portion of the volumetric video is further based on a determination that a user of the communication device is subscribed to a service.
15. A non-transitory machine-readable medium, comprising executable instructions
that, when executed by a processing system including a processor, facilitate performance
of operations, the operations comprising:

     transmitting viewpoint information associated with a first portion of a three-dimensional (3D) video to a device, wherein the viewpoint information comprises a first
coordinate in 3D space associated with a first viewing direction in a playback of the first
portion and a first timestamp associated with the first portion, wherein the device processes the viewpoint information to generate a predicted viewpoint, wherein the
device defines a window about the predicted viewpoint, and wherein the device modifies a size or a dimension of the window based on 

modified window;


     receiving, from the device, a multi plane image (MPI) representation of a second portion of the 3D video responsive to the transmitting of the viewpoint information,
wherein the MPI representation is based on the modified window; and
     providing an image of the MPI representation to a display device.
13. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
     transmitting viewpoint information associated with a first portion of a three-dimensional (3D) video to a device, wherein the viewpoint information comprises a first coordinate in 3D space associated with a first viewing direction in a playback of the first portion and a first timestamp associated with the first portion, wherein the device processes the viewpoint information to generate a predicted viewpoint, wherein the device defines a window about the predicted viewpoint, and wherein the device modifies a  size or a dimension of the window based on a first computation capacity of the device, a second computation capacity of the processing system, or a combination thereof, resulting in a modified window;
     receiving, from the device, a multiplane image (MPI) representation of a second portion of the 3D video responsive to the transmitting of the viewpoint information, wherein the MPI representation is based on the modified window; and
     providing an image of the MPI representation to a display device.
16. The non-transitory machine-readable medium of claim 15, wherein the operations
further comprise:
     processing the MPI representation via two-dimensional (2D) compatible graphics
hardware, firmware, or a combination thereof,
wherein the providing of the image of the MPI representation to the display device is based on the processing of the MPI representation.
14. The non-transitory machine-readable medium of claim 13, wherein the operations further comprise:
    processing the MPI representation via two-dimensional (2D) compatible graphics hardware, firmware, or a combination thereof,
wherein the providing of the image of the MPI representation to the display device is based on the processing of the MPI representation.
17. The non-transitory machine-readable medium of claim 15, wherein the second portion of the 3D video comprises an advertisement, and wherein the image includes a selectable link to a website associated with a sponsor of the advertisement.
15. The non-transitory machine-readable medium of claim 13, wherein the second portion of the 3D video comprises an advertisement, and wherein the image includes a selectable link to a web site associated with a sponsor of the advertisement.
18. The non-transitory machine-readable medium of claim 15, wherein the viewpoint
information comprises a second coordinate in 3D space associated with a second viewing
direction in a playback of a third portion of the 3D video and a second timestamp associated with the third portion, wherein the second viewing direction is different from the first viewing direction, and wherein the second timestamp is different from the first timestamp.
16. The non-transitory machine-readable medium of claim 13, wherein the viewpoint information comprises a second coordinate in 3D space associated with a second viewing direction in a playback of a third portion of the 3D video and a second timestamp associated with the third portion, wherein the second viewing direction is different from the first viewing direction, and wherein the second timestamp is different from the first timestamp.
19. A method, comprising:





     obtaining, by a processing system including a processor, information indicative of a first orientation of a user during a presentation of a 
     analyzing, by the processing system, the information to generate a prediction of a
second orientation of the user during a presentation of a 
     defining, by the processing system, a window based on the prediction;
     modifying, by the processing system, a size or a dimension of the window based
on 

     transforming, by the processing system, a first representation of the 
portion of the content item is based on the prediction and the modified window; and
    transmitting, by the processing system, the second representation of the 
17. A method, comprising:
     obtaining, by a processing system including a processor, a first representation of a first portion of a content item that is compatible with a three-dimensional (3D) space;
     obtaining, by the processing system, information indicative of a first orientation of a user during a presentation of a second portion of the content item at a user equipment;
     analyzing, by the processing system, the information to generate a prediction of a second orientation of the user during a presentation of the first portion of the content item at the user equipment;
     defining, by the processing system, a window based on the prediction;
     modifying, by the processing system, a size or a dimension of the window based on a first computation capacity of the processing system, a second computation capacity of the user equipment, or a combination thereof, resulting in a modified window;
     transforming, by the processing system, the first representation of the first portion of the content item to a second representation of the first portion of the content item that is compatible with two-dimensional (2D) hardware of the user equipment, 2D firmware of the user equipment, or a combination thereof, wherein the second representation of the first portion of the content item is based on the prediction of the second orientation and the modified window; and
     transmitting, by the processing system, the second representation of the first portion of the content item to the user equipment to facilitate the presentation of the first portion of the content item at the user equipment.
20. The method of claim 19, wherein the second portion of the content item comprises a volumetric video, and wherein the second representation of the second portion of the content item comprises a multi plane image (MPI) representation of the volumetric video.
18. The method of claim 17, wherein the first portion of the content item comprises a volumetric video, and wherein the second representation of the first portion of the content item comprises a multiplane image (MPI) representation of the volumetric video.

19. The method of claim 17, wherein the modifying is based on the first computation capacity of the processing system.

20. The method of claim 17, wherein the modifying is based on the second computation capacity of the user equipment.


7.	Here claim 1 of U.S. Patent 11,330,252 B2 recites the limitations of claim 1 in the instant application application except the step of “defining a window about the predicted viewpoint;” and “modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.”  
However, Qian discloses “defining a window about the predicted viewpoint” “modifying a size or a dimension of the window, resulting in a modified window” (see rejection of claim 1 below).  And Burkard discloses modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic (see rejection of claim 1 below).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Qian to incorporate the teachings of Burkard, and apply the window size, the number of visits, the confidence value and the amount of traffic into the window, as taught by Zhou/Peterson/Qian, in a device of claim 1 of U.S. Patent 11,330,252 B2. The motivation for doing so would improve access to network content.
8.	Regarding Claims 15 and 19, the claims are rejected under obviousness double patenting for the same rational described as above.


Claim Rejections - 35 USC § 103  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Stereo Magnification: Learning view synthesis using multiplane images” by Zhou et al., (“Zhou”) in view of Peterson et al. (“Peterson”) [US-2017/0094262-A1], further in view of “Flare: Practical Viewport-Adaptive 360-Degree Video Streaming for Mobile Devices” by Feng Qian, (“Qian”), still further in view of Burkard et al. (“Burkard”) [US-2014/0095966-A1]
Regarding claim 1, Zhou discloses a device (Zhou- page 65:6, section 4.2 Identifying and tracking clips with SLAM discloses ORB-SLAM2 system), comprising:

 the operations (Zhou- page 65:3, section 3.1 Multiplane image representation discloses rendering from an MPI, the layers are composed from back-to-front order using the standard “over” alpha compositing operation) comprising:
obtaining viewpoint information associated with a first portion of a volumetric video from a communication device (Zhou- Fig. 2 below shows a first portion of a volumetric video; page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a communication device); page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses applying a planar transformation (inverse homography) to the RGBA image for each plane… the planar transformation that inverse warps each MPI RGBA plane (corresponds to identifying a first portion of a volumetric video) onto a target viewpoint);
processing the viewpoint information to generate a predicted viewpoint associated with a second portion of the volumetric video (Zhou- Fig. 2 below shows “Novel viewpoint” (corresponds to a predicted viewpoint) with viewport at the portions of the Layers at
fixed depths, each is an RGBA image (corresponds to viewpoint associated with the second portion of the volumetric video); page 65:7, section 5.2 Comparison with Kalantari et al discloses renderring any novel viewpoint in real-time with minimal computation (corresponds to processing the viewpoint information to generate a predicted viewpoint));


generating a representation of the second portion of the volumetric video based on the predicted viewpoint and the modified window (Zhou- Fig. 2 below shows “Novel viewpoint” (corresponds to a predicted viewpoint) generates a representation of the second portion including circle, portion of triangle, parallelogram (corresponds to the second portion of the volumetric video); page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint (corresponds to generating a representation of the second portion)), wherein the representation comprises a first multiplane image (MPI) representation of the second portion of the volumetric video (Zhou- Fig. 2 below shows second representation including the objects circle, portion of triangle and parallelogram from the different layers (corresponds to the multiplane image (MPI) representation). The objects circle, portion of triangle, portion of rectangular and parallelogram also included in the second portion of the volumetric video; page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint… Since the source MPI plane is fronto-parallel to the reference source camera, we have n = [0, 0, 1] and a = −ds , where ds is the depth of the source MPI plane. The rigid 3D transformation matrix mapping from source to target camera (corresponds to a first multiplane image (MPI) representation of the second portion of the volumetric video)); and
providing the representation of the second portion of the volumetric video to the communication device (Zhou- Fig. 2 below shows second representation including the objects circle, portion of triangle, portion of rectangular and parallelogram from the first portion of the volumetric video (corresponds to the representation of the second portion of the volumetric video); page 65:5, section Planar transformation discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint… The rigid 3D transformation matrix mapping from source to target camera… After applying the planar transformation to each MPI plane, we then obtain the predicted target view (corresponds to providing the representation of the second portion); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a communication device)).

    PNG
    media_image1.png
    609
    838
    media_image1.png
    Greyscale

Zhou does not explicitly disclose that a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations; defining a window about the predicted viewpoint; modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.
However, Peterson discloses
a device (Peterson- fig. 1), comprising: a processing system including a processor (Peterson- fig. 1, component 116); and a memory (Peterson- fig. 1, component 120) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Peterson- ¶0047 discloses developer device 28 is configured, via the execution by processor 116 of applications consisting of computer readable instructions maintained in memory 120);
defining  about the predicted viewpoint (Peterson- ¶0083 discloses the selection of a viewpoint is the predicted starting location of the viewer; ¶0088 discloses the viewpoint can have a predicted maximum travel distance from the initial location);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Peterson, and apply the system into the teachings of Zhou.
Doing so would provide an enhanced virtual reality multimedia at a developer computing device, reduce costs and improve access.
The prior art does not explicitly disclose defining a window about the predicted viewpoint; modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.
However, Qian discloses
defining a window about the predicted viewpoint (Qian- page 99, right column, 5th paragraph discloses an essential component in Flare is to predict users’ future viewports (e.g., via head movement prediction). We systematically investigate real users’ head movement as well as how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward, the same timestamp will be predicted multiple times at different VP invocations, as long as the timestamp is within the prediction window);
modifying a size or a dimension of the window , resulting in a modified window (Qian- page 99, right column, 5th paragraph discloses how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward; page 104, section Ranking the Tiles discloses a viewport is defined as (ϕ, λ, Fx , Fy ) where ϕ and λ are the latitude and longitude of the viewing direction, respectively, and Fx and Fy are the (constant) width and height of the viewport);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson to incorporate the teachings of Qian, and apply the prediction window into the predicted viewpoint, as taught by Zhou/Peterson, for defining a window about the predicted viewpoint; modifying a size or a dimension of the window, resulting in a modified window.
Doing so would efficiently perform viewport prediction (VP) on mobile devices.
The prior art does not explicitly disclose, but Burkard discloses
modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic (Burkard- Fig. 7 and ¶0074-0075 disclose at stage 708, the computing device 100 determines a window size of recent instances. The window size refers to the number of latest visits to the URL that will be examined to determine the confidence value […] The window size may be determined based on the amount of traffic the URL receives, how often the content of the URL changes. For example, a news website that has constantly changing content might require a small instance window, because links from the regularly changing URL would grow stale. A website with a small amount of traffic would typically require a longer window size in order to gather enough results for statistical significance. The window size might be set at 50 instances, 100 instances, 1000 instances, all instances within the last hour, within the last day, within the last week, or the like […] the computing device 100 computes the number of times each particular navigation event, such as the next URL visited for the current URL, occurs within the instances defined by the window size […] For example, out of 1000 visits to a news website, a particular article might be selected 600 times, resulting in a confidence value of 60% for navigating to that article from the URL);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Qian to incorporate the teachings of Burkard, and apply the window size, the number of visits, the confidence value and the amount of traffic into the window, as taught by Zhou/Peterson/Qian, for defining a window about the predicted viewpoint; modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.
Doing so would improve access to network content.

Regarding claim 2, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, wherein the communication device is a mobile device (Zhou- page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X; Peterson- ¶0044 discloses a mobile device such as a smartphone, a tablet computer, and the like).

Regarding claim 3, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 2, and further discloses wherein the device is an edge device of a network (Zhou- page 65:2, 4th paragraph discloses the narrow baseline of stereo imagery captured by cell phones and stereo cameras (corresponds to an edge device); Peterson- ¶0036 discloses the multimedia data can be transferred between developer device 28 and consumer device 36 via a network 112, for example. Network 112 can include any suitable combination of wired and wireless networks, including but not limited to a Wide Area Network (WAN) such as the Internet, a Local Area Network (LAN) such as a corporate data network, cell phone networks (corresponds to an edge device of a network), WiFi networks, WiMax networks and the like), and wherein the providing of the representation of the second portion of the volumetric video to the communication device occurs over the network (Zhou- Fig. 2 below shows second representation including the objects circle, portion of triangle and parallelogram from the first portion of the volumetric video (corresponds to the second representation of the first portion of the volumetric video); page 65:5, section Planar transformation discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint… The rigid 3D transformation matrix mapping from source to target camera… After applying the planar transformation to each MPI plane, we then obtain the predicted target view (corresponds to providing the second representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a communication device); Peterson- ¶0036 discloses the multimedia data can be transferred between developer device 28 and consumer device 36 via a network 112).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Qian/Burkard to incorporate the teachings of Peterson, and apply the network with Zhou’s edge device for providing of the second representation of the first portion of the volumetric video to the communication device occurs over the network.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 4, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the second portion of the volumetric video occurs subsequent to the first portion of the volumetric video in a playback of the volumetric video at the communication device (Peterson- ¶0007 discloses a method of virtual reality multimedia playback is provided in a consumer computing device… receiving a two-dimensional projection of a point cloud… regenerating the point cloud from the two-dimensional projection; and rendering the point cloud on the display; ¶0050-0051 discloses the generalized capture and playback process… the capture data, referred to as a point cloud 48 (in practice, a time-sequenced plurality of point clouds, each cloud representing the captured scene for a predetermined period of time, like a frame in conventional video) renderring the reconstructed point cloud in the appropriate format for the view tracking display).

Regarding claim 5, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the viewpoint information comprises:
a coordinate in three-dimensional space associated with a viewing direction in relation to the first portion of the volumetric video (Zhou- Fig. 2 above shows a viewing direction in relation to the second portion of the volumetric video; section 2 RELATED WORK discloses predicting a color image for a target interpolated viewpoint… predict a representation in the coordinate system of the target view).

Regarding claim 6, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the viewpoint information comprises:
a size, a dimension, or a combination thereof, of a viewport associated with the communication device (Qian- page 99, right column, 5th paragraph discloses how to efficiently perform viewport prediction (VP) on mobile devices; page 104, section Ranking the Tiles discloses a viewport is defined as (ϕ, λ, Fx , Fy ) where ϕ and λ are the latitude and longitude of the viewing direction, respectively, and Fx and Fy are the (constant) width and height of the viewport).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Burkard to incorporate the teachings of Qian, and apply the width and height of the viewport into the viewpoint information, as taught by Zhou/Peterson/Burkard, so a size, a dimension, or a combination thereof, of a viewport associated with the communication device.
Doing so would efficiently perform viewport prediction (VP) on mobile devices.

Regarding claim 7, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the viewpoint information comprises:
a timestamp associated with a playback of the volumetric video (Peterson- Fig. 1 and ¶0035 disclose system is configured to generate and play back virtual reality video data (which may be accompanied by audio data) that simulates the physical presence of the viewer within the scene depicted by the video; ¶0115 discloses the headers can identify compression algorithms employed, methods of projection employed, timestamps for use in synchronizing the various stream).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Qian/Burkard to incorporate the teachings of Peterson, and apply the system, play back virtual reality video data and timestamp into the portion of a three-dimensional (3D) video, as taught by Zhou.
Doing so would provide an enhanced virtual reality multimedia at a developer computing device, reduce costs and improve access.

Regarding claim 8, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the operations further comprise:
obtaining a representation of the first portion of the volumetric video, wherein the representation of the first portion of the volumetric video comprises a point cloud representation, a mesh representation, or a combination thereof (Zhou- Fig. 2 below shows a first portion of a volumetric video; Fig. 4 shows sparse point cloud; page 65:6, section 4.3 Refining poses with bundle adjustment discloses a sparse point cloud representing the scene; representation is based on layers at specific depths, as described in Section 3.5. Hence, we “scale-normalize” each sequence using the estimated 3D point cloud; page 65:7, section 4.5 Choosing training triplets discloses the sparse point cloud; Peterson- Fig. 11 depicts an example point cloud; ¶0005-0007 disclose generating a two-dimensional projection of a selected portion of the point cloud… generating, at the processor, a two-dimensional projection of a selected portion of the point cloud; ¶0099 discloses capturing point cloud data and generating two-dimensional images; ¶0124 discloses rendering process that uses conventional 3D graphics engines includes the creation of 3D meshes).

Regarding claim 9, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 8, wherein the obtaining of the representation of the first portion of the volumetric video (see Claim 1 rejection for detailed analysis) is based on an identification that the first portion of the volumetric video is to be provided to the communication device (Zhou- Fig. 2 below shows a first portion of a volumetric video; page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a communication device); page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses applying a planar transformation (inverse homography) to the RGBA image for each plane… the planar transformation that inverse warps each MPI RGBA plane (corresponds to identifying a first portion of a volumetric video) onto a target viewpoint).

Regarding claim 10, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the processing of the viewpoint information comprises applying the viewpoint information to a machine learning model to generate the predicted viewpoint (Zhou- page 65:2, left column, last paragraph discloses a learning framework for stereo magnification (view extrapolation from narrow-baseline stereo imagery). Multiplane Images, a new scene representation for performing view synthesis (corresponds to a machine learning model); page 65:7, section 5.2 Comparison with Kalantari et al discloses method predicts a scene-level MPI representation that can render any novel viewpoint in real-time with minimal computation (corresponds to applying the viewpoint information to generate the predicted viewpoint).

Regarding claim 11, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the operations further comprise: 
encoding the representation of the second portion of the volumetric video, resulting in an encoded representation (Zhou- Fig. 2 above discloses an MPI consists of a set of fronto-parallel planes at fixed depths from a reference camera coordinate frame, where each plane encodes an RGB image; page 65:3, section 3.1 Multiplane image representation discloses the global scene representation we adopt is a set of fronto-parallel planes at a fixed range of depths with respect to a reference coordinate frame, where each plane d encodes an RGB color image Cd and an alpha/transparency map αd . Our representation, which we call a Multiplane Image (MPI), can thus be described as a collection of such RGBA layers {(C1, α1), . . . , (CD, αD)}, where D is the number of depth planes), wherein the providing of the representation of the second portion of the volumetric video to the communication device (see Claim 1 rejection for detailed analysis) comprises providing the encoded representation to the communication device (Zhou- Fig. 2 above shows second representation including the objects circle, portion of triangle and parallelogram from the first portion of the volumetric video (corresponds to the encoded representation); page 65:5, section Planar transformation discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint… The rigid 3D transformation matrix mapping from source to target camera… After applying the planar transformation to each MPI plane, we then obtain the predicted target view (corresponds the encoded representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a communication device)).

Regarding claim 12, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the representation of the second portion of the volumetric video comprises a first part and a second part (Zhou- Fig. 2 above shows “Novel viewpoint” (corresponds to second portion of the volumetric video) generates a representation including rectangular (corresponds to a first part), a representation including triangle (corresponds to a second part); page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint (corresponds to MPI representation of a second portion)), and wherein a virtual object of the second part is configured to be overlaid on the first part (Zhou- Fig. 2 above shows “Novel viewpoint” presentation includes the virtual object rectangular overlaid on the triangle).

Regarding claim 13, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the representation of the second portion of the volumetric video comprises a second MPI representation of the second portion of the volumetric video (Zhou- Fig. 2 above shows “Novel viewpoint” presentation includes the virtual object rectangular overlaid on the triangle, also shown in the “Reference viewpoint” presentation), wherein the first MPI representation comprises first data associated with a first resolution version of the second portion of the volumetric video (Zhou- Fig. 2 above shows “Reference viewpoint” presentation comprises virtual objects of circle, triangle, rectangular, parallelogram (first data) where each plane encodes an RGB image and an alpha map that capture the scene appearance; page 65:5, section 3.5 Implementation details discloses during training, the images and MPI have a spatial resolution of 1024 × 576, but the model can be applied to arbitrary resolution at test time in a fully-convolutional manner), wherein the second MPI representation comprises second data associated with a second resolution version of the second portion of the volumetric video (Zhou- Fig. 2 above shows “Novel viewpoint” presentation comprises virtual objects of circle, part of triangle, part rectangular, parallelogram (second data) where each plane encodes an RGB image and an alpha map that capture the scene appearance; page 65:5, section 3.5 Implementation details discloses during training, the images and MPI have a spatial resolution of 1024 × 576, but the model can be applied to arbitrary resolution at test time in a fully-convolutional manner), and wherein the second resolution version is different from the first resolution version (Zhou- page 65:6, section 4.3 Refining poses with bundle adjustment discloses processing each sequence at higher resolution).

Regarding claim 14, Zhou in view of Peterson, Qian and Burkard, discloses the device of claim 1, and further discloses wherein the representation of the second portion of the volumetric video is commercial-free (Qian- page 99, section 1 INTRODUCTION discloses 360° video, a.k.a. panoramic or immersive video, is becoming popular on commercial video platforms such as YouTube and Facebook), and wherein the generating of the representation of the second portion of the volumetric video is further based on a determination that a user of the communication device is subscribed to a service (Qian- page 99, section 1 INTRODUCTION discloses 360° video, a.k.a. panoramic or immersive video, is becoming popular on commercial video platforms such as YouTube and Facebook. It brings an immersive experience to users by projecting the panoramic content onto the display; page 100, left column, 4th paragraph discloses implementing Flare on Android smartphones and Linux servers… testing Flare on commercial cellular networks at 9 locations in 6 U.S. states; page 110, section 9.3 Commercial LTE Results discloses experiments on commercial LTE networks of a large U.S. cellular carrier). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Burkard to incorporate the teachings of Qian, and apply the commercial video platforms into the portions of the volumetric video, as taught by Zhou/Peterson/Burkard, so the second representation of the first portion of the volumetric video is commercial-free, and wherein the generating of the second representation of the first portion of the volumetric video is further based on a determination that a user of the communication device is subscribed to a service.
Doing so would efficiently perform viewport prediction (VP) on mobile devices.

Regarding claim 15, Zhou discloses   a processing system (Zhou- page 65:6, section 4.2 Identifying and tracking clips with SLAM discloses ORB-SLAM2 system) including  the operations (Zhou- page 65:3, section 3.1 Multiplane image representation discloses rendering from an MPI, the layers are composed from back-to-front order using the standard “over” alpha compositing operation) comprising:
transmitting viewpoint information associated with a first portion of a three- dimensional (3D) video to a device (Zhou- Fig. 2 above shows “Novel viewpoint” representation includes objects circle, parallelogram, part of rectangular, part of triangle  (corresponds to viewpoint information associated with a first portion of a three-dimensional (3D) video); page 65:7, section 5.2 Comparison with Kalantari et al discloses method predicts a scene-level MPI representation that can render any novel viewpoint in real-time with minimal computation (corresponds to transmitting viewpoint information); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a device)), wherein the viewpoint information comprises a first coordinate in 3D space associated with a first viewing direction coordinate frame, where each plane encodes an RGB image; page 65:3, section 3.1 Multiplane image representation discloses the global scene representation we adopt is a set of fronto-parallel planes at a fixed range of depths with respect to a reference coordinate frame), wherein the device processes the viewpoint information to generate a predicted viewpoint (Zhou- Fig. 2 below shows “Novel viewpoint” (corresponds to a predicted viewpoint) with viewport at the portions of the Layers at fixed depths, each is an RGBA image (corresponds to viewpoint associated with the second portion of the volumetric video); page 65:7, section 5.2 Comparison with Kalantari et al discloses renderring any novel viewpoint in real-time with minimal computation (corresponds to processing the viewpoint information to generate a predicted viewpoint));
receiving, from the device, a multiplane image (MPI) representation of a second portion of the 3D video responsive to the transmitting of the viewpoint information, wherein the MPI representation is based on the modified window (Zhou- Fig. 2 above shows “Novel viewpoint” representation includes Layers at fixed depths, each is an RGBA image (corresponds to a multiplane image (MPI) representation of a second portion of the 3D video); page 65:7, section 5.2 Comparison with Kalantari et al discloses method predicts a scene-level MPI representation that can render any novel viewpoint in real-time with minimal computation (corresponds to receiving a multiplane image (MPI) representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to the device)); and
providing an image of the MPI representation to a display device (Zhou- Fig. 2 above shows “Novel viewpoint” representation (corresponds to an image of the MPI representation); Fig. 3 discloses the network is optimized to predict an MPI representation that reconstructs the target views using a differentiable rendering module; page 65:3, section 3.1 Multiplane image representation discloses rendering views from an MPI is highly efficient; page 65:5, section Planar transformation discloses after applying the planar transformation to each MPI plane, we then obtain the predicted target view (corresponds to providing an image of the MPI representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a display device)).
Zhou fails to explicitly disclose a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system, facilitate performance of operations; a first viewing direction in a playback of the first portion and a first timestamp associated with the first portion; wherein the device defines a window about the predicted viewpoint, and wherein the device modifies a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.
However, Peterson discloses
a non-transitory machine-readable medium (Peterson- fig. 1, component 120), comprising executable instructions that, when executed by a processing system including a processor (Peterson- fig. 1, component 116), facilitate performance of operations (Peterson- ¶0047 discloses developer device 28 is configured, via the execution by processor 116 of applications consisting of computer readable instructions maintained in memory 120);
a playback of the first portion and a first timestamp associated with the first portion (Peterson- Fig. 1 and ¶0035 disclose system is configured to generate and play back virtual reality video data (which may be accompanied by audio data) that simulates the physical presence of the viewer within the scene depicted by the video; ¶0115 discloses the headers can identify compression algorithms employed, methods of projection employed, timestamps for use in synchronizing the various stream);
the device defines  about the predicted viewpoint (Peterson- ¶0083 discloses the selection of a viewpoint is the predicted starting location of the viewer; ¶0088 discloses the viewpoint can have a predicted maximum travel distance from the initial location);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou to incorporate the teachings of Peterson, and apply the system into the teachings of Zhou.
Doing so would provide an enhanced virtual reality multimedia at a developer computing device, reduce costs and improve access.
The prior art does not explicitly disclose defines a window about the predicted viewpoint; and wherein the device modifies a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic, resulting in a modified window.
However, Qian discloses
defines a window about the predicted viewpoint (Qian- page 99, right column, 5th paragraph discloses an essential component in Flare is to predict users’ future viewports (e.g., via head movement prediction). We systematically investigate real users’ head movement as well as how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward, the same timestamp will be predicted multiple times at different VP invocations, as long as the timestamp is within the prediction window);
modifies a size or a dimension of the window , resulting in a modified window (Qian- page 99, right column, 5th paragraph discloses how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward; page 104, section Ranking the Tiles discloses a viewport is defined as (ϕ, λ, Fx , Fy ) where ϕ and λ are the latitude and longitude of the viewing direction, respectively, and Fx and Fy are the (constant) width and height of the viewport);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson to incorporate the teachings of Qian, and apply the prediction window into the predicted viewpoint, as taught by Zhou/Peterson, in order the device defines a window about the predicted viewpoint, and wherein the device modifies a size or a dimension of the window.
Doing so would efficiently perform viewport prediction (VP) on mobile devices.
The prior art does not explicitly disclose, but Burkard discloses
the device modifies a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic (Burkard- Fig. 7 and ¶0074-0075 disclose at stage 708, the computing device 100 determines a window size of recent instances. The window size refers to the number of latest visits to the URL that will be examined to determine the confidence value […] The window size may be determined based on the amount of traffic the URL receives, how often the content of the URL changes. For example, a news website that has constantly changing content might require a small instance window, because links from the regularly changing URL would grow stale. A website with a small amount of traffic would typically require a longer window size in order to gather enough results for statistical significance. The window size might be set at 50 instances, 100 instances, 1000 instances, all instances within the last hour, within the last day, within the last week, or the like […] the computing device 100 computes the number of times each particular navigation event, such as the next URL visited for the current URL, occurs within the instances defined by the window size […] For example, out of 1000 visits to a news website, a particular article might be selected 600 times, resulting in a confidence value of 60% for navigating to that article from the URL);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Qian to incorporate the teachings of Burkard, and apply the window size, the number of visits, the confidence value and the amount of traffic into the window, as taught by Zhou/Peterson/Qian, so the device modifies a size or a dimension of the window based on a user history that indicates a degree of confidence in the predicted viewpoint and an amount of network traffic.
Doing so would improve access to network content.

Regarding claim 16, Zhou in view of Peterson, Qian and Burkard, discloses the non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
processing the MPI representation via two-dimensional (2D) compatible graphics hardware, firmware, or a combination thereof (Zhou- Fig. 2 above shows the multiplane image (MPI) representation. The MPI representation can be used for efficient and realistic rendering of novel views of the scene (corresponds to processing the MPI representation); page 65:7, section 5.2 Comparison with Kalantari et al. discloses rendering process for each novel view of the scene; Peterson- ¶0005 discloses generating, at the processor, a two-dimensional projection of a selected portion of the point cloud (corresponds to two-dimensional (2D) compatible graphics hardware)),
wherein the providing of the image of the MPI representation to the display device is based on the processing of the MPI representation (Zhou- Fig. 2 above shows “Novel viewpoint” representation (corresponds to an image of the MPI representation); Fig. 3 discloses the network is optimized to predict an MPI representation that reconstructs the target views using a differentiable rendering module; page 65:3, section 3.1 Multiplane image representation discloses rendering views from an MPI is highly efficient; page 65:5, section Planar transformation discloses after applying the planar transformation to each MPI plane, we then obtain the predicted target view (corresponds to providing of the image of the MPI representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a display device); Peterson- ¶0007 discloses regenerating the point cloud from the two-dimensional projection; and rendering the point cloud on the display).

Regarding claim 19, Zhou discloses a method (Zhou- page 65:2, section 1 INTRODUCTION discloses a scene representation that can be predicted once from a pair of input views… Second, we need a representation that can effectively capture surfaces that are hidden in one or both input views. We propose a layered representation called a Multiplane Image (MPI) that has both of these properties), comprising:
obtaining, by a processing system (Zhou- page 65:6, section 4.2 Identifying and tracking clips with SLAM discloses ORB-SLAM2 system)  a presentation of a first portion of a content item at a user equipment (Zhou- Fig. 2 below shows “Novel viewpoint” (corresponds to a predicted viewpoint) generates a second representation including circle, portion of triangle, parallelogram (corresponds to the first portion of the volumetric video); page 65:5, section 3.3 Differentiable view synthesis using MPIs discloses the planar transformation that inverse warps each MPI RGBA plane onto a target viewpoint (corresponds to obtaining a presentation of a second portion of the content item); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to a user equipment));



transforming, by the processing system (As discussed above), a first representation of the second portion of the content item ; and
transmitting, by the processing system (As discussed above), the second representation of the second portion of the content item to the user equipment to facilitate the presentation of the second portion of the content item at the user equipment (Zhou- Fig. 2 above shows “Novel viewpoint” representation includes objects circle, parallelogram, part of rectangular, part of triangle (corresponds to the second representation of the second portion of the content item); page 65:7, section 5.2 Comparison with Kalantari et al discloses method predicts a scene-level MPI representation that can render any novel viewpoint in real-time with minimal computation (corresponds to transmitting the second representation); page 65:11, section 5.5 Applications discloses capturing a set of image pairs with an iPhone X (corresponds to the user equipment)).
Zhou does not explicitly disclose obtaining information indicative of a first orientation of a user during a presentation of a first portion of a content item at a user equipment; analyzing, by the processing system, the information to generate a prediction of a second orientation of the user during a presentation of a second portion of the content item at the user equipment; defining, by the processing system, a window based on the prediction; modifying, by the processing system, a size or a dimension of the window based on a user history that indicates a degree of confidence in the prediction and an amount of network traffic, resulting in a modified window; the content item that is compatible with a three-dimensional (3D) space to a second representation of the second portion of the content item that is compatible with two-dimensional (2D) hardware of the user equipment, 2D firmware of the user equipment, or a combination thereof; the second representation of the second portion of the content item is based on the prediction and the modified window.
However, Qian discloses 
obtaining information indicative of a first orientation of a user during a presentation of a first portion of a content item at a user equipment (Qian- page 101, right column, section Data Collection discloses each subject watches the ten videos in an arbitrary order by wearing a Samsung Gear VR headset with a Samsung Galaxy S8 (SGS8) smartphone plugged into it. The player collects head orientation data (pitch, yaw, and roll) from built-in sensors at a high sampling rate (∼200 Hz). When watching the videos, a user is free to turn her head around);
analyzing, by the processing system, the information to generate a prediction of a second orientation of the user during a presentation of a second portion of the content item at the user equipment (Qian- page 99, right column, 5th paragraph discloses how to efficiently perform viewport prediction (VP) on mobile devices; page 101, right column, section Data Collection discloses each subject watches the ten videos in an arbitrary order by wearing a Samsung Gear VR headset with a Samsung Galaxy S8 (SGS8) smartphone plugged into it. The player collects head orientation data (pitch, yaw, and roll) from built-in sensors at a high sampling rate (∼200 Hz). When watching the videos, a user is free to turn her head around (corresponds to generate a prediction of a second orientation of the user); page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds (corresponds to a prediction of a second orientation));
a prediction of a second orientation (Qian- page 101, right column, section Data Collection discloses each subject watches the ten videos in an arbitrary order by wearing a Samsung Gear VR headset with a Samsung Galaxy S8 (SGS8) smartphone plugged into it. The player collects head orientation data (pitch, yaw, and roll) from built-in sensors at a high sampling rate (∼200 Hz). When watching the videos, a user is free to turn her head around (corresponds to generate a prediction of a second orientation of the user); page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds (corresponds to a prediction of a second orientation)); 
defining, by the processing system, a window based on the prediction (Qian- page 99, right column, 5th paragraph discloses an essential component in Flare is to predict users’ future viewports (e.g., via head movement prediction). We systematically investigate real users’ head movement as well as how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward, the same timestamp will be predicted multiple times at different VP invocations, as long as the timestamp is within the prediction window);
modifying, by the processing system, a size or a dimension of the window th paragraph discloses how to efficiently perform viewport prediction (VP) on mobile devices; page 102, section 3.2 VP Method for Flare discloses using the most recent hw (history window) seconds worth of head movement data to predict the viewport in the next pw (prediction window) seconds; page 103, right column, 1st paragraph discloses the prediction window (whose length is mδT ) moves forward; page 104, section Ranking the Tiles discloses a viewport is defined as (ϕ, λ, Fx , Fy ) where ϕ and λ are the latitude and longitude of the viewing direction, respectively, and Fx and Fy are the (constant) width and height of the viewport);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson to incorporate the teachings of Qian, and apply the prediction window into the predicted viewpoint, as taught by Zhou/Peterson, for defining a window based on the prediction; modifying a size or a dimension of the window.
Doing so would efficiently perform viewport prediction (VP) on mobile devices.
The prior art fails to explicitly disclose, but Peterson discloses 
the content item that is compatible with a three-dimensional (3D) space to a second representation of the second portion of the content item that is compatible with two-dimensional (2D) hardware of the user equipment, 2D firmware of the user equipment, or a combination thereof (Peterson- ¶0005 discloses generating, at the processor, a two-dimensional projection of a selected portion of the point cloud (corresponds to the content item that is compatible with two-dimensional (2D) hardware));
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Qian to incorporate the teachings of Peterson, and apply the two-dimensional projection into the content item, as taught by Zhou/Qian for transforming a first representation of the second portion of the content item that is compatible with a three-dimensional (3D) space to a second representation of the second portion of the content item that is compatible with two-dimensional (2D) hardware of the user equipment, 2D firmware of the user equipment, or a combination thereof.
Doing so would provide an enhanced virtual reality multimedia at a developer computing device, reduce costs and improve access.
The prior art does not explicitly disclose, but Burkard discloses
modifying, by the processing system, a size or a dimension of the window based on a user history that indicates a degree of confidence in the prediction and an amount of network traffic (Burkard- Fig. 7 and ¶0074-0075 disclose at stage 708, the computing device 100 determines a window size of recent instances. The window size refers to the number of latest visits to the URL that will be examined to determine the confidence value […] The window size may be determined based on the amount of traffic the URL receives, how often the content of the URL changes. For example, a news website that has constantly changing content might require a small instance window, because links from the regularly changing URL would grow stale. A website with a small amount of traffic would typically require a longer window size in order to gather enough results for statistical significance. The window size might be set at 50 instances, 100 instances, 1000 instances, all instances within the last hour, within the last day, within the last week, or the like […] the computing device 100 computes the number of times each particular navigation event, such as the next URL visited for the current URL, occurs within the instances defined by the window size […] For example, out of 1000 visits to a news website, a particular article might be selected 600 times, resulting in a confidence value of 60% for navigating to that article from the URL);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Qian/Peterson to incorporate the teachings of Burkard, and apply the window size, the number of visits, the confidence value and the amount of traffic into the window, as taught by Zhou/Qian/Peterson, for modifying a size or a dimension of the window based on a user history that indicates a degree of confidence in the prediction and an amount of network traffic, resulting in a modified window.
Doing so would improve access to network content.

Regarding claim 20, Zhou in view of Qian, Peterson and Burkard, discloses the method of claim 19, and further discloses wherein the second portion of the content item comprises a volumetric video (Zhou- Fig. 2 above shows a second portion based on “Novel viewpoint” of a volumetric video), and wherein the second representation of the second portion of the content item comprises a multiplane image (MPI) representation of the volumetric video (Zhou- Fig. 2 above shows a second portion based on “Novel viewpoint” of a volumetric video (corresponds to the second representation of the first portion of the content item) comprises layers at fixed depths, each is an RGBA image (corresponds to a multiplane image (MPI) representation of the volumetric video)).


11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Peterson, further in view of Qian, still further in view of Burkard, still further in view of Gupta et al. (“Gupta”) [US-2017/0142480-A1]
Regarding claim 17, Zhou in view of Peterson, Qian and Burkard, discloses the non-transitory machine-readable medium of claim 15, and fails to explicitly disclose, but Gupta discloses wherein the second portion of the 3D video comprises an advertisement, and wherein the image includes a selectable link to a website associated with a sponsor of the advertisement (Gupta- ¶0080 discloses a user may indicate a desire to access content information by selecting a selectable option provided in a display screen (e.g., a menu option, a listings option, an icon, a hyperlink, etc.);¶0086 discloses advertisement 124 is shown as rectangular or banner shaped, advertisements may be provided in any suitable size, shape, and location in a guidance application display; ¶0117 discloses users may access an online media guidance application on a website).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Qian/Burkard to incorporate the teachings of Gupta, and apply the hyperlink, website and advertisements into the portions of the volumetric video, as taught by Zhou/Peterson/Qian/Burkard, so the second portion of the 3D video comprises an advertisement, and wherein the image includes a selectable link to a website associated with a sponsor of the advertisement.
Doing so the media asset is customized to the preferences of the user and the viewing experience is increased.


12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Peterson, further in view of Qian, still further in view of Burkard, still further in view of McGowan (“McGowan”) [US-10,033,992-B1]
Regarding claim 18, Zhou in view of Peterson, Qian and Burkard, discloses the non-transitory machine-readable medium of claim 15, and further discloses wherein the viewpoint information comprises a second coordinate in 3D space associated with a second viewing direction in a playback of a third portion of the 3D video and a second timestamp associated with the third portion (Zhou- Fig. 2 above shows the “Novel viewpoint” (corresponds to the viewpoint information associated with a second viewing direction) that is an MPI consists of a set of fronto-parallel planes at fixed depths from a reference camera coordinate frame, where each plane encodes an RGB image; page 65:3, section 3.1 Multiplane image representation discloses the global scene representation we adopt is a set of fronto-parallel planes at a fixed range of depths with respect to a reference coordinate frame; Peterson- Fig. 1 and ¶0035 disclose system is configured to generate and play back virtual reality video data (which may be accompanied by audio data) that simulates the physical presence of the viewer within the scene depicted by the video; ¶0115 discloses the headers can identify compression algorithms employed, methods of projection employed, timestamps for use in synchronizing the various stream), wherein the second viewing direction is different from the first viewing direction (Zhou- Fig. 2 above discloses “Reference viewpoint” and “Novel viewpoint” with different viewing directions).
The prior art fails to explicitly disclose, but McGowan discloses
the second timestamp is different from the first timestamp (McGowan- col 2, lines 31-41 discloses two media items have respective timestamps of 2:03-3:05 pm and 2:01-2:56 pm; col 8, lines 4-7 discloses combining the first 3D frame and the second 3D frame in a sequential order based on respective timestamps of the first 3D frame and the second 3D frame).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Zhou/Peterson/Qian/Burkard to incorporate the teachings of McGowan, and apply the timestamps into the portions of the volumetric video, as taught by Zhou/Peterson/Qian/Burkard, so the second timestamp is different from the first timestamp.
Doing so would combine videos taken at the event in an efficient manner.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2013/0073509-A1 to Burkard, Predicting user navigation events teaches a method and system for predicting a next navigation event are described. Aspects of the disclosure minimize the delay between a navigation event and a network response by predicting the next navigation event (Abstract). Burkard further teaches determines a window size of recent instances. The window size refers to the number of latest visits to the URL that will be examined to determine the confidence value, or a length of time to search back through the instances. The window size may be determined based on the amount of traffic the URL receives, how often the content of the URL changes (¶0067).
US-2012/0254369-A1 to Gillard, Method, apparatus and system teaches generate a confidence level that indicates how likely the identification made by the image recognition process is to be correct. In an example of the present invention, an identification is determined to be where the confidence level is greater than a predetermined threshold. Additionally, an operator may assign a confidence level to their identification and, if that confidence level exceeds a predetermined threshold, then an identification is detected (¶0131).
US-2012/0320169-A1 to Bathiche, Volumetric video presentation teaches various embodiments are disclosed that relate to the presentation of video images in a presentation space via a head-mounted display. From the determined location, direction, and orientation, a presentation image is determined based upon a portion of and an orientation of a volumetric image mapped to the portion of the presentation space that is within the viewer's field of view. The presentation image is then sent to the head-mounted display (Abstract).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619